Citation Nr: 0616008	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-18 830A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
prostate cancer with radical retropubic prostatectomy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
impotence.

3.  Entitlement to service connection for an eye disorder, 
including diplopia.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for a stomach disorder 
manifested by cramps and bloating.

7.  Entitlement to service connection for disability caused 
by exposure to radiation.

8.  Entitlement to service connection for a disability 
manifested by fecal leakage.

9.  Entitlement to service connection for a right knee 
disorder.

10.  Entitlement to service connection for perennial 
rhinitis, claimed as a nasal disorder.

11.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a bilateral hip disorder.

12.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a left knee, leg, and ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945 and from February 1949 to February 1951.

The instant appeal arose from September 2002 and February 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), in St. Petersburg, Florida, which 
denied the claims on appeal.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1943 to December 1945 and from February 1949 to 
February 1951.

2.	On March 24, 2006, the Board of Veterans' Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office, in St. Petersburg, Florida, that the 
veteran died in May 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


